COURT OF APPEALS FOR THE
                             FIRST DISTRICT OF TEXAS AT HOUSTON

                                              ORDER

Appellate case name:       In re 7677 Real Street, LLC, 5805 Washington Avenue Trust, Nitzan
                           Ben-Nun, and Sonoma Apartments, LLC, Relators

Appellate case number:     01-16-00683-CV

Trial court case number: 2013-43259

Trial court:               234th District Court of Harris County

        On February 13, 2017, this Court issued an order asking the parties to provide a status
report in this original proceeding. On February 16, 2017, counsel for relators and real party in
interest filed responses, advising the Court that the parties were in the process of drafting a final
settlement agreement.
       Accordingly, we ORDER this cause abated for 45 days to allow the parties to complete
settlement negotiations and to obtain any necessary bankruptcy court approval.
        The appeal is abated, treated as a closed case, and removed from this court’s active
docket. The court will also consider an appropriate motion to reinstate the proceeding filed by
either party, or the court may reinstate the proceeding on its own motion.
       It is so ORDERED.

Judge’s signature: _/s/ Harvey Brown
                    Acting individually

Date: February 23, 2017